Per Curiam.
Relators seek review of a decision of the Workmen’s Compensation Commission awarding benefits to the employee for continuing temporary total disability. Relators challenge the sufficiency of the evidence supporting the commission’s finding that the employee did not voluntarily withdraw her services from the labor market. In view of the entire record, we find this determination to be supported by substantial evidence. It must therefore be affirmed. Strei v. Church of St. Joseph, 290 Minn. 565, 188 N. W. 2d 879 (1971); Minn. St. 15.0425(e).
Respondent is allowed attorneys fees in the amount of $350.
Affirmed.